In an action to recover damages for personal injuries, the defendant New York City Housing Authority appeals from so much of an order of the Supreme Court, Kings County (Bernstein, J.), dated April 24, 1991, as denied its motion to dismiss the first, third, and fourth causes of action asserted in the complaint.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court properly determined that the applicable one-year period of limitation was tolled by virtue of Public Housing Law § 157 (1), and that when that toll was applied, the plaintiff’s service of her complaint was timely (see, Rice v New York City Hous. Auth., 149 AD2d 495; CPLR 204 [a]; 215 *442[3]; cf., Burgess v Long Is. R. R., 79 NY2d 777, 778; Andersen v Long Is. R. R., 59 NY2d 657; Niemczyk v Pawlak, 76 AD2d 84; Rose v Metro N. Commuter R. R., 143 AD2d 993).
The appellants’ remaining contention is without merit. Thompson, J. P., Miller, Santucci and Joy, JJ., concur.